DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 09/08/20.
Claims 1-18 are currently pending and have been examined. 

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0031], [0045], and [0052], “5 MHz[PLEASE CHECK]” is a typo and should instead read ‘5 MHz’.
In paragraph [0055], “[Adnan please insert typical number and range of a sufficient plurality of elevations and azimuth angles]” should be removed.
Paragraph [0065] is improper and may be removed
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification in paragraph [0042] merely states that “In some embodiments, the plurality of arc configurations of antenna array 290 comprise a set of similar arc configurations rotated around center point”, this language is identical to the claim language and does not provide a standard for ascertaining the requisite degree for comparison of arc configurations. For examination purposes, “similar” is interpreted as ‘any’ with respect to arc configurations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Nether the statement that “the set of transmitter antennas comprises N transmitter antennas” nor “the set of receiver antennas comprises M receiver antennas” further limit the subject matter described in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 104375145 A), hereinafter Huang.

Regarding claim 1, Huang discloses a system for radar, comprising an antenna array, wherein the antenna array comprises an arc configuration, and wherein a set of transmitter antennas and a set of receiver antennas are arranged in an arc along the arc configuration (See at least [0004] “providing a millimeter wave imaging method, imaging system comprising: oppositely arranged arc-shaped first millimetre wave antenna array and a second millimeter wave antenna array, the first millimeter wave antenna array and the second millimeter wave antenna array are respectively formed by multiple arc arranged in the antenna unit, the antenna unit comprising a transmitting antenna and a receiving antenna”).

Regarding claim 2, Huang, as shown above, discloses all of the limitations of claim 1, Huang additionally discloses the set of transmitter antennas comprises N transmitter antennas and the set of receiver antennas comprises M receiver antennas (See at least [0004] “the antenna unit comprising a transmitting antenna and a receiving antenna”).

Regarding claim 3, Huang, as shown above, discloses all of the limitations of claims 1 and 2, Huang additionally discloses N and M are integers that are equal (See at least [0004] “the antenna unit comprising a transmitting antenna and a receiving antenna”).

Regarding claim 16, Huang, as shown above, discloses all of the limitations of claim 1, Huang additionally discloses the antenna array is for radar frequency between 30-300 GHz (See at least [0011] “further technical solution of the invention is as follows: the millimetre wave the first millimeter wave transceiver module and the second millimeter wave transceiver module provides the working frequency range is 10GHZ-50GHZ”).

Regarding claim 18, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 1, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Yu (US 20130106647 A1), hereinafter Yu.

Regarding claim 4, Huang, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. Huang does not disclose N is three or four. However, Yu further discloses N is three or four (See at least Fig. 1, 108, 136-142, [0044] “For example, the array of antenna elements 108 may be divided into a first quadrant 136, a second quadrant 138, a third quadrant 140, and a fourth quadrant 142. Each of these quadrants may include a same number of antenna elements in the array of antenna elements 108.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the number of antenna elements disclosed by Yu. One would have been motivated to detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 5, Huang, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. Huang does not disclose M is three or four. However, Yu further discloses M is three or four (See at least Fig. 1, 108, 136-142, [0044] “For example, the array of antenna elements 108 may be divided into a first quadrant 136, a second quadrant 138, a third quadrant 140, and a fourth quadrant 142. Each of these quadrants may include a same number of antenna elements in the array of antenna elements 108.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the number of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 6, Huang, as shown in the rejection above, discloses all of the limitations of claim 1. Huang does not disclose the antenna array includes a plurality of arc configurations. However, Yu further discloses the antenna array includes a plurality of arc configurations (See at least Fig. 1, 108, 136-142, [0045] “In one illustrative example, the first quadrant 136 and the second quadrant 138 may be the two upper quadrants in the array of antenna elements 108. The third quadrant 140 and the fourth quadrant 142 may be the two lower quadrants in the array of antenna elements 108. Further, the first quadrant 136 may be diagonal to the third quadrant 140, while the second quadrant 138 may be diagonal to the fourth quadrant 142.” Yu discloses the arrangement of antenna quadrants being alternatively configured for the purposes of generating a summation signal). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 7, The combination of Huang and Yu, as shown in the rejection above, discloses all of the limitations of claims 1 and 6. Huang does not disclose the plurality of arc configurations comprise a set of is similar arc configurations rotated around a center point. However, Yu further discloses the plurality of arc configurations comprise a set of is similar arc configurations rotated around a center point. (See at least Fig. 1, 2, 108, 136-142, 202, [0045] “In one illustrative example, the first quadrant 136 and the second quadrant 138 may be the two upper quadrants in the array of antenna elements 108. The third quadrant 140 and the fourth quadrant 142 may be the two lower quadrants in the array of antenna elements 108. Further, the first quadrant 136 may be diagonal to the third quadrant 140, while the second quadrant 138 may be diagonal to the fourth quadrant 142.”, [0069] “In other words, the antenna elements that form the antenna 107 are arranged having a circular shape 202” Yu discloses the arrangement of antenna quadrants being arranged circularly, where quadrants may be arranged around the center point). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”)..

Regarding claim 8, The combination of Huang and Yu, as shown in the rejection above, discloses all of the limitations of claims 1 and 6. Huang does not disclose the plurality of arc configurations includes pairs of L types of arc configurations, where L is an integer. However, Yu further discloses the plurality of arc configurations includes pairs of L types of arc configurations, where L is an integer. (See at least Fig. 1, 2, 108, 136-142, 202, [0045] “In one illustrative example, the first quadrant 136 and the second quadrant 138 may be the two upper quadrants in the array of antenna elements 108. The third quadrant 140 and the fourth quadrant 142 may be the two lower quadrants in the array of antenna elements 108. Further, the first quadrant 136 may be diagonal to the third quadrant 140, while the second quadrant 138 may be diagonal to the fourth quadrant 142.”, [0069] “In other words, the antenna elements that form the antenna 107 are arranged having a circular shape 202” Yu discloses a finite number of arrangements of antenna quadrants being arranged circularly, by disclosing that only four quadrants are chosen. [0046] “With this configuration, the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 are defined as follows” Yu further discloses pairing these quadrants for the purpose of mathematically relating them.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 9, The combination of Huang and Yu, as shown in the rejection above, discloses all of the limitations of claims 1, 6, and 8. Huang does not disclose a first pair of a first type of arc configuration of the L types of arc configurations are positioned rotated around a center point. However, Yu further discloses a first pair of a first type of arc configuration of the L types of arc configurations are positioned rotated around a center point. (See at least Fig. 1, 2, 108, 136-142, 202, [0070] “As illustrated, the circular antenna 200 is divided into the first quadrant 136, the second quadrant 138, the third quadrant 140, and the fourth quadrant 142 such that each of these quadrants may have a substantially same number of antenna elements. The sum of the electrical signals 110 from FIG. 1 generated by the antenna elements in each of these quadrants may be used to form the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 described in FIG. 1.” Yu discloses a diagonal difference which is a pairing of diagonal elements to perform the disclosed function.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 10, The combination of Huang and Yu, as shown in the rejection above, discloses all of the limitations of claims 1, 6, 8, and 9. Huang does not disclose a second pair of a second type of arc configuration of the L types of arc configurations are positioned rotated around the center point. However, Yu further discloses a second pair of a second type of arc configuration of the L types of arc configurations are positioned rotated around the center point. (See at least Fig. 1, 2, 108, 136-142, 202, [0070] “As illustrated, the circular antenna 200 is divided into the first quadrant 136, the second quadrant 138, the third quadrant 140, and the fourth quadrant 142 such that each of these quadrants may have a substantially same number of antenna elements. The sum of the electrical signals 110 from FIG. 1 generated by the antenna elements in each of these quadrants may be used to form the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 described in FIG. 1.” Yu discloses a diagonal difference which is a pairing of diagonal elements to perform the disclosed function.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 11, The combination of Huang and Yu, as shown in the rejection above, discloses all of the limitations of claims 1, 6, 8, 9 and 10. Huang does not disclose the first pair of the first type and the second pair of the second type are positioned with a 90 degree rotation between each other. However, Yu further discloses the first pair of the first type and the second pair of the second type are positioned with a 90 degree rotation between each other. (See at least Fig. 2, 138-142). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Prados (US 10365364 B1), hereinafter Prados.

Regarding claims 12, Huang, as shown above, discloses all the limitations of claim 1. Huang does not explicitly disclose an azimuth resolution of the antenna array and an elevation resolution of the antenna array are within +/- 50% of each other. However, Prados, in the same or in a similar field of endeavor, discloses an azimuth resolution of the antenna array and an elevation resolution of the antenna array are within +/- 50% of each other (See at least Col. 24 Lines 12-22 “The synthetic aperture radar may have an azimuth resolution less than about 0.05° or an azimuth resolution greater than about 1°. The synthetic aperture radar may have an azimuth resolution that is about 0.05°, 0.06°, 0.07°, 0.08°, 0.09°, or 1°, or any value in between 0.05° and 1°. The synthetic aperture radar may have an elevation resolution less than about 2.5° or an elevation resolution greater than about 10°. The synthetic aperture radar may have an elevation resolution that is about 2.5 or 10°, or any value in between 2.5° and 10°.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the resolution system disclosed by Prados. One would have been motivated to do so in order to distinguish between multiple targets that are close to one another. (See at least Col. 1-2 Lines 66-2 “A high resolution radar system as disclosed herein can be a radar system capable of distinguishing between multiple targets that are very close to one another in either range and/or bearing, with respect to the radar system”).

Regarding claims 13, The combination of Huang and Prados, as shown above, discloses all the limitations of claim 1 and 12. Huang does not explicitly disclose the azimuth resolution and the elevation resolution are less than 6 degrees. However, Prados, in the same or in a similar field of endeavor, discloses the azimuth resolution and the elevation resolution are less than 6 degrees (See at least Col. 24 Lines 12-22 “The synthetic aperture radar may have an azimuth resolution less than about 0.05° or an azimuth resolution greater than about 1°. The synthetic aperture radar may have an azimuth resolution that is about 0.05°, 0.06°, 0.07°, 0.08°, 0.09°, or 1°, or any value in between 0.05° and 1°. The synthetic aperture radar may have an elevation resolution less than about 2.5° or an elevation resolution greater than about 10°. The synthetic aperture radar may have an elevation resolution that is about 2.5 or 10°, or any value in between 2.5° and 10°.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the resolution system disclosed by Prados. One would have been motivated to do so in order to distinguish between multiple targets that are close to one another. (See at least Col. 1-2 Lines 66-2 “A high resolution radar system as disclosed herein can be a radar system capable of distinguishing between multiple targets that are very close to one another in either range and/or bearing, with respect to the radar system”).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Spielmann (US 20210135373 A1), hereinafter Spielmann.

Regarding claim 14, Huang, as shown above, discloses all the limitations of claim 1. Huang does not explicitly disclose an azimuth field of view of the antenna array and an elevation field of view of the antenna array are within +/- 10% of each other. However, Spielman, in the same or in a similar field of endeavor, discloses an azimuth field of view of the antenna array and an elevation field of view of the antenna array are within +/- 10% of each other (See at least [0094] “the imaging of a FOV of about 60 horizontally times 60° vertically onto an area”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the system of field of view usage disclosed by Spielman. One would have been motivated to do so in order to measure an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution (See at least [0015]-[0019] “It is therefore an object of the invention to provide a radar wave imaging device that is capable of at least one of [0016] detecting reflecting targets in its field of view… [0019] measuring an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution.”).

Regarding claim 15, the combination of Huang and Spielmann, as shown above, discloses all the limitations of claims 1 and 14. Huang does not explicitly disclose the azimuth field of view and the elevation field of view are approximately 40, 60, or 80 degrees. However, Spielman, in the same or in a similar field of endeavor, discloses the azimuth field of view and the elevation field of view are approximately 40, 60, or 80 degrees (See at least [0094] “the imaging of a FOV of about 60 horizontally times 60° vertically onto an area”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the system of field of view usage disclosed by Spielman. One would have been motivated to do so in order to measure an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution (See at least [0015]-[0019] “It is therefore an object of the invention to provide a radar wave imaging device that is capable of at least one of [0016] detecting reflecting targets in its field of view… [0019] measuring an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Kuo (US 20200295453 A1), hereinafter Kuo.

Regarding claim 17, Huang, as shown above, discloses all the limitations of claim 1. Huang does not explicitly disclose an antenna pad of the antenna array spans 1 mm x 1 mm. However, Kuo, in the same or in a similar field of endeavor, discloses an antenna pad of the antenna array spans 1 mm x 1 mm (See at least Fig. 1, [0030] “In some embodiments, the dimensions of the antenna pads (antenna pad length, and/or antenna pad width) ranges from 0.4 mm to about 4.5 mm”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Huang with the antenna pad dimensions disclosed by Kuo. One would have been motivated to do so in order to tune the radio frequency characteristics of an antenna, thereby improving the tuning frequency (See at least [0021] “The lateral dimensions of the ground plane and patch for an antenna region are adjusted in order to tune the radiofrequency (RF) characteristics of the antenna”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young (US 5172119 A) discloses an all weather tactical strike system with four frequency agile radars shares quadrants of single array antenna, with compensating motion sensors and map generating processor using motion sensor signals
Ezal (US 20100007555 A1) discloses a compact single-aperture antenna and direction-finding navigation system
ElSallal (US 9716309 B1) discloses a multifunctional, multi-beam circular bava array
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648